                       UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION

 CLAUDIA E. POLANCO,

         Plaintiff,                                           Case No.: 3:17-cv-00466-GCM

 vs.                                                    CONSENT ORDER TO DISMISS WITH
                                                                 PREJUDICE
 HSBC BANK USA NATIONAL
 ASSOCIATION et al.,

         Defendants.


       This matter is before the Court on the parties’ joint motion to dismiss all claims asserted in

the above-styled action. The parties stipulate that they have reached a settlement in this matter and

wish to dismiss all claims asserted in the action with prejudice, with each party to bear its own

costs and attorney’s fees. The Court finding that all parties have so stipulated,

       IT IS THEREFORE ORDERED that all claims asserted in this matter are hereby

dismissed with prejudice, each party to bear its own fees and costs.

                                              Signed: April 24, 2020




       WE STIPULATE AND CONSENT:

/s/ G. Benjamin Milam
S. David Smith (admitted pro hac vice)
G. Benjamin Milam (NC Bar No.45483)
Bradley Arant Boult Cummings LLP
214 North Tryon Street, Suite 3700
Charlotte, NC 28202
Telephone: (704) 338-6049
Facsimile: (704) 332-8858
sdsmith@bradley.com
bmilam@bradley.com

Attorneys for Defendants
        Case 3:17-cv-00466-GCM Document 90 Filed 04/24/20 Page 1 of 2
/s/ Travis E. Collum, Esq.
Stacy L. Williams, Esq.
Travis E. Collum, Esq.
Collum & Perry, PLLC
109 West Statesville Ave.
Mooresville, NC 28115
(704) 663-4187
travis@collumperry.com
stacy@collumperry.com

Attorneys for Plaintiff




                                    2
        Case 3:17-cv-00466-GCM Document 90 Filed 04/24/20 Page 2 of 2
